Citation Nr: 0912007	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 23, 
2002, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to April 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDING OF FACT

In February 2004, the RO granted individual unemployability 
and assigned the correct effective date of September 23, 
2002, the date the Veteran met the schedular requirements for 
TDIU.


CONCLUSION OF LAW

The criteria for establishing an effective date prior to 
September 23, 2002 for the assignment of a TDIU rating have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 
4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the Veteran's service 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).


A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App at 
126.

Consequently, determining an appropriate effective date for 
an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2008).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim. 38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other Veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the Veteran is capable 
of performing physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.  

Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the Veteran's service connected disability. Id.  

Appellate review of a rating decision is initiated by the 
timely submission of a notice of disagreement (NOD) and, 
after a statement of the case (SOC) has been furnished, 
completed by the timely submission of a substantive appeal 
(VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Failure to perfect an appeal renders a rating 
decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).  A final decision is 
generally not subject to revision on the same factual basis. 
38 C.F.R. § 3.104(a).  Previous determinations that are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a).

VA regulations allow for the assignment of a total disability 
rating when a Veteran has service-connected disabilities with 
certain combinations of ratings, and that Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2008).  If the Veteran has two or more service- 
connected disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

History and Analysis

A review of the record shows that the Veteran filed a TDIU 
claim in June 1998.  The Veteran believes he met the criteria 
for TDIU prior to September 23, 2002, specifically June 1998.  
The Veteran argues that VA was mistaken and did not apply the 
criteria set forth in 38 C.F.R. § 4.16(a) which states that 
for the purpose of determining eligibility for TDIU, two or 
more ratings that are both the result of the same accident 
can be directly combined.  In his case he contends that his 
separate ratings of 40 percent for his lumbosacral strain 
with herniated disc and 20 percent for his impotence 
associated with lumbosacral strain with herniated disc arose 
out of the same accident and should be combined as one 60 
percent rating.  

The Veteran's service connected disabilities currently 
include lumbosacral strain with herniated disc, evaluated as 
40 percent disabling; impotence associated with lumbosacral 
strain with herniated disc, evaluated as 20 percent 
disabling; and right lower extremity radiculopathy associated 
with lumbosacral strain with herniated disc, evaluated as 10 
percent disabling.  The Veteran's combined disability rating 
is currently 60 percent.

The evidence shows that the Veteran worked as a supervisor 
for payroll, voucher audit and travel, and that he last 
worked in 1995.  The Veteran has contended that he has been 
unable to work due to his service-connected disabilities, 
mainly his back pain.  

For the purpose of one 60 percent disability or one 40 
percent disability in combination, certain disabilities will 
be considered one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  38 C.F.R. § 4.16(a).

In combining more than one evaluation into "one disability" 
for TDIU, computation of the evaluation of "one disability" 
is performed under 38 C.F.R. § 4.25.  However, assuming that 
the Veteran's service connected disabilities should be 
combined as one disability as resulting from a single 
accident, the Veteran still does not meet the criteria for 
schedular TDIU prior to September 22, 2003.  The Veteran had 
40 percent for his lumbosacral strain with herniated disc and 
20 percent for his impotence associated with lumbosacral 
strain with herniated disc, effective June 12, 1998.  
Combined together under 38 C.F.R. § 4.25, the Veteran still 
does not have "one disability" equaling 60 percent 
(40+20=52=50) so as to meet the first of the two 4.16(a) 
criteria.  As noted in the regulation, it is not straight 
addition of 40 percent plus 20 percent equals 60 percent.  
The combined rating, pursuant to 38 C.F.R. § 4.25, was 50 
percent as of June 12, 1998.  Given the foregoing, the 
Veteran did not meet the minimum schedular requirements for a 
TDIU then.  38 C.F.R. § 4. 16(a).  

In February 2004 the Veteran was granted service connection 
for right lower extremity radiculopathy as secondary to the 
service-connected lumbosacral strain with herniated disc; 
this disability was assigned a 10 percent rating, effective 
from September 23, 2002.  This was made effective from 
September 23, 2002, because that is when the evaluation 
criteria for disc disease and associated radiculopathy were 
revised and as of that date, a separate evaluation could be 
assigned for radicular symptoms.  It was at that point that 
the Veteran's disabilities resulting from common etiology or 
a single accident equaled a combined 60 percent 
(40+20=52+10=62=60), and so the Veteran then met the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
However, that rating therefore does not support the Veteran's 
claim for an earlier effective date for a TDIU rating on a 
schedular basis prior to September 23, 2002.  

Even if the Veteran fails to meet the required disability 
percentage ratings under 38 C.F.R. § 4.16(a), VA is still 
required to consider the applicability of 38 C.F.R. § 
4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 (1993); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a Veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  The 
Court has defined substantially gainful employment as work 
which is more than marginal and which permits the individual 
to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
Veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation during 
the period in question.  The Board is to evaluate whether 
there is a date prior to the current effective date where 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected condition.  See 38 C.F.R. 
§ 4.19 (2008).  Factors such as employment history, as well 
as educational and vocational attainments, are for 
consideration.  38 C.F.R. § 4. 16.

In this case, the evidence prior to September 22, 2003 does 
not show that the Veteran became unemployable due to his 
service-connected disabilities alone on some particular date 
within that period.  

VA treatment records from 1995 show that the Veteran 
continued to be treated for back pain.  An August 1998 
private medical condition summary shows the conditions the 
Veteran was being treated for.  While the Veteran's back 
condition is not shown on the list, the following conditions 
are listed: hypertrophic cardiomyopathy, paroxysmal atrial 
fibrillation on coumadin, sclerotic aortic valve, 
hypertension, gouty arthritis, nasal polyps requiring 
numerous operations, recurrent sinusitis, allergic rhinitis 
and recurrent shoulder pain.  There is no indication in these 
records that the Veteran is unemployable or unable to 
maintain substantially gainful employment.  

In a VA Form 21-4192, relating to the Veteran's former 
employment, the Chief of Fiscal Service at the VA Medical 
Center Portland in April 1999 indicated that the Veteran 
worked for 20 years as a supervisor in the payroll, voucher 
audit and travel sections.  He was involved with desk work in 
an office setting and employed a special desk chair because 
of his back problems.  The Chief of the Fiscal Service stated 
that the Veteran took early out retirement; he retired for 
health reasons, back trouble being one of them.  

An August 2000 VA examination report focused on the Veteran's 
impotence gave the Veteran diagnoses of degenerative disc 
disease, impotence, hypertension and cardiac disease.  This 
report does not reflect on whether the Veteran is 
unemployable or unable to maintain substantially gainful 
employment.  

In connection with the Veteran's initial claim for TDIU he 
submitted statements from previous coworkers in February 
2001.  The statements all indicated that the Veteran appeared 
to be experiencing a great deal of back pain prior to his 
retirement and missed a good deal of work.  

VA treatment records from 2001 to 2003 show treatment for a 
number of conditions.  A November 2001 treatment record notes 
the Veteran had returned for follow-up of multiple medical 
problems including hypertension, cardiac arrhythmia, obesity, 
back pain, hyperlipidemia and chronic sinusitis.  It noted 
that the Veteran had been doing quite well on most accounts 
and that his back pain has intermittently bothered him, but 
he was controlling it with pain medications and lumbosacral 
stretching.  A May 2003 letter from the Veteran's VA primary 
care physician stated that the Veteran was incapable of 
working full time (40 hrs/week).  It indicated that because 
of his back disability he is unable to sit, stand or walk for 
extended periods of time.  A July 2003 opinion by a VA 
examiner who had examined the Veteran in May 2002 indicated 
that upon physical examination, he was unable to find 
objective physical findings which would lead him to believe 
that the patient was unemployable at the time.  The same VA 
examiner reexamined the Veteran in January 2004 and agreed 
with the Veteran's primary care physician that the Veteran 
could not hold down a full time job at the time.  The 
examiner opined that the Veteran was probably not completely 
disabled as far as being gainfully employed, however.  
Employment would have to limit the length of time that the 
Veteran sits or stands in one position and allow him to get 
off his feet and perhaps stretch his back from time to time.  

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other Veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the Veteran is capable 
of performing physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.  
The Board is not refuting the Veteran's noted physical 
limitations as reflected in various medical evidence of 
record or his own contentions that his service-connected 
disabilities affect his ability to engage in extended labor.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough, however.  
A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra. 

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service connected disabilities 
alone, when considered in association with his educational 
attainment (2 years of college) and occupational background 
(payroll, voucher audit and travel section supervisor), did 
not render him unable to secure or follow a substantially 
gainful occupation prior to September 22, 2003.  In this 
regard, the Board notes that the Veteran contended in his 
June 1998 claim that problems with his back were just one of 
multiple factors that led him into early retirement.  In 
April 1999, the Veteran's supervisor stated that the Veteran 
took early out retirement for health reasons, with back 
trouble just being one of them.  In addition, the Board notes 
an August 1998 private medical condition summary that shows 
the Veteran was being treated for a variety of non-service-
connected conditions.  A November 2001 VA treatment record 
showed the Veteran's back pain was responding favorably to 
treatment.  The evidence of record does not show that the 
Veteran was unemployable solely due to his service-connected 
disabilities as of 1995, June 1998 or any other time prior to 
September 23, 2002.  The evidence appears to show rather that 
the Veteran took early out retirement due to a number of 
health issues and there is no indication that the Veteran was 
unemployable due to his service-connected disabilities alone 
prior to September 23, 2002.  

In this case the Veteran does not meet the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating prior to September 22, 2003.  In addition, while 
the Board is sympathetic to the Veteran's current physical 
state, it finds the record does not demonstrate that the 
Veteran's service connected disabilities alone were of such 
severity as to solely preclude his participation in all forms 
of substantially gainful employment, both physical and 
sedentary on an extraschedular basis pursuant to 38 C.F.R. § 
4.16(b) prior to September 23, 2002.  Therefore, there is no 
basis for a TDIU rating prior to September 23, 2002.

The Board concludes that the preponderance of the evidence is 
against the claim for an earlier effective date for TDIU.  
Accordingly, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The issue of the effective date to be assigned was raised by 
the Veteran in a notice of disagreement to a grant of TDIU in 
February 2004.  In this case, the Veteran was notified of the 
respective duties of the claimant and of VA, and of the 
evidence needed to substantiate his claim for an earlier 
effective date for TDIU, by a letter in December 2006.  The 
Board acknowledges that the Veteran was not provided with the 
specific Section 5103(a) notice for his earlier effective 
date claim as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006) until December 2006.  Nonetheless, the Veteran 
appealed the effective date of the grant of TDIU, was later 
provided with information concerning effective dates of 
awards, and made statements, through his representative 
indicating actual knowledge of what would be required for the 
assignment of an earlier effective date.  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including VA 
treatment records and VA examinations.  The Veteran also 
submitted lay statements from former co-workers regarding his 
disabilities.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claims after giving the required 
notice and any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An effective date earlier than September 23, 2002, for a 
total disability rating based on individual unemployability 
(TDIU) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


